Title: To Thomas Jefferson from Thomas Munroe, 21 July 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            21. July 1807
                        
                        I have been in an infirm state of health for some time past, and part of the last week, was unable to attend
                            to business—My indisposition is said to be occasioned by a slight affection of the liver, for which I am advised to go to the Ball-Town springs in the State of New York—. I
                            shall make such arrangements in my business as will prevent any inconvenience resulting from my absence, and with your
                            approbation, Sir, shall leave home a few days hence, if I feel well enough—.
                        If this intimation should be considered as troubling you, Sir, improperly or unnecessarily, I trust I shall
                            be excused, for I did not think it would be proper for me to absent myself for a month or 6 weeks, without the approbation
                            of the President, under whose direction (altho’ in a subordinate station) I have the honor to act in relation to the City
                            business.
                  I have the honor to be with the greatest respect Sir Yr mo Ob Servt
                        
                            Thomas Munroe
                     
                        
                    